Citation Nr: 1507500	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a non-service connected death pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to April 1978.  The Veteran died on September [redacted], 1987.  He is survived by his wife, who is the appellant.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center located in Milwaukee, Wisconsin. This decision denied entitlement to a non-service connected pension because the Veteran did not have service during a wartime period.  


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in this appeal, the appellant expressly stated, in writing, that she wished to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In February 2015, prior to the promulgation of a decision, the appellant submitted following the written request: "I [] now understand why I was previously denied for NSC Death Pension.  It has been explained to me that my husband did not have any wartime service and therefore I am not eligible for the Death Pension benefit.  I wish to withdrawal my appeal at this time."  The Board finds that the February 2015 submission expresses the appellant's clear intent to withdraw her appeal before the Board.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review the appeal.  Accordingly, the appellant's request is granted. 


ORDER

The appeal is dismissed. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


